***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                IN RE AVA W.—CONCURRENCE

  MULLINS, J., concurring. I agree with the result. In
the present case, it was the child who originally sought
posttermination visitation. The child consistently requested
posttermination visitation throughout the termination
proceeding and joins the respondent’s appeal, asserting
that the trial court has authority to consider that request
for posttermination visitation. For that reason, I agree
with the majority that the court in the present case
had the authority to consider posttermination visitation
orders under General Statutes § 46b-121 (b) (1).
  Accordingly, I concur in the majority opinion.